PER CURIAM.
Jesus Alberto Sarmiento appeals the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Sarmiento, Nos. CR-95-389-AW; CA-01-1860-AW (D.Md. July 12, 2001); see also United States v. McAllister, 272 F.3d 228 (4th Cir.2001) (rejecting challenge to constitutionality of 21 U.S.C.A. § 841 (West 1999 & Supp.2001) in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000)). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.

Dismissed by unpublished PER CURIAM opinion.